Citation Nr: 0700359	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


1.  Whether a May 1950 rating decision which reduced the 
disability evaluation for service-connected poliomyelitis 
from 100 percent to 60 percent was clearly and unmistakably 
erroneous.  

2.  Whether a May 1973 rating decision which denied a total 
rating based on individual unemployability was clearly and 
unmistakably erroneous.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1942 to March 
1944.  He died in November 1983.  The appellant is the widow 
of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in July 
2005 when it was remanded to cure a procedural defect.  


FINDINGS OF FACT

1.  A May 1950 rating decision reduced the disability 
evaluation assigned for the service-connected residuals of 
poliomyelitis from 100 percent to 60 percent.  

2.  Review of the May 1950 rating decision demonstrates error 
in failing to assign an 80 percent evaluation for the 
poliomyelitis; the error is undebatable and had it not been 
made would have changed the outcome.  

3.  A May 1973 rating decision denied a total rating based on 
individual unemployability.  

4.  Review of the May 1973 rating decision fails to 
demonstrate that the correct facts, as they were known at the 
time, were not considered or that the law, as it existed at 
the time, was misapplied.  

5.  The veteran died decades after his discharge, he died 
prior to September 1999, he was not a prisoner of war and he 
was not in receipt of a 100 percent schedular or 
unemployability rating for the 10 year period immediately 
prior to his death in November 1983.  


CONCLUSIONS OF LAW

1.  The May 1950 rating decision contains clear and 
unmistakable error insofar as it failed to assign an 80 
percent rating for poliomyelitis.  38 U.S.C.A. § 7111(West 
2002); 38 C.F.R. § 3.105 (2006). 

2.  The May 1973 rating decision, which denied a total rating 
based on individual unemployability, did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111(West 2002); 38  
C.F.R. § 3.105 (2006).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  Specifically, the discussion in 
February 2004 and October 2005 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the October 2005 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came prior to notification of 
the appellant's rights under the VCAA and it could be argued 
that notification was not timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decisions on appeal, the RO did 
provide notice to the appellant regarding what information 
and evidence was needed to substantiate the claim and the 
appellant has had the chance to submit evidence in response 
to the VCAA letters.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if DIC benefits were granted on appeal.  
Because this claim is being denied in this Board decision, no 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess.  The appellant and her 
representative have not alleged any prejudice with respect to  
the timing of the notification, nor has any been shown. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  The appellant indicated that she had no additional 
evidence to submit in support of her claim via correspondence 
which was received in March 2004.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

With respect to the appellant's claims based upon CUE in RO 
decisions dated in May 1950 and May 1973, the Court concluded 
that the Veterans Claims Assistance Act of 2000 is not 
applicable to issues regarding allegations of clear and 
unmistakable error.  See Livesay v. Principi, 14 Vet. App.  
324 (2001). 


CUE criteria

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 314 (1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The appellant has alleged that May 1950 and May 1973 rating 
actions contained CUE.  

Whether a May 1950 rating decision which reduced the 
disability evaluation for service-connected poliomyelitis 
from 100 percent to 60 percent was clearly and unmistakably 
erroneous.

In the May 1950 rating decision, the RO proposed to reduce 
the disability evaluation assigned for the service-connected 
residuals of anterior poliomyelitis with flaccid paralysis of 
the lower left extremity from 100 percent disabling to 60 
percent disabling, effective from July 5, 1950.  

The service-connected residuals of poliomyelitis were 
evaluated at that time under Diagnostic Code 8011 and 
Diagnostic Code 8520.  

Diagnostic Code 8011 provides that anterior poliomyelitis as 
an active febrile disease is rated as 100 percent disabling.  
Thereafter, the residuals are to be rated with a minimum 10 
percent rating assigned.  

Diagnostic Code 8520 provides the rating criteria for 
evaluation of paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis warrants 
a 20 percent disability evaluation; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  

The May 1950 rating reduction decision was based on the 
report of an April 1950 VA examination.  It was noted in the 
examination report that the veteran had been employed 
rewinding electric motors but in July of 1950, his employer 
sold the business and the veteran did not have a steady job 
since that time.  The veteran complained of a painful low 
back and reported that his left lower extremity was cold when 
subjected to a cold environment.  Physical examination 
revealed that the veteran walked with a limp favoring the 
left side.  He did not use a cane or crutch but did use a 
full length foot drop brace on the left.  There was marked 
atrophy of the hip, thigh, calf and foot muscles on the left.  
The veteran had complete foot drop and was unable to stand on 
the left heel.  He could flex the left thigh but the motion 
was weak.  Extension of the hip and flexion and extension of 
the knee were weak.  No motion was possible in the ankle or 
toes.  The patella and Achilles reflexes were absent.  There 
were no sensory changes.  The examiner summarized the 
examination by writing that the veteran had a flaccid 
paralysis of the left hip, thigh, leg and foot which was 
characterized by atrophy, weakness and complete foot drop.  
The examiner opined that there had been no change since the 
last neurological evaluation was conducted one year prior.  
He opined that the left foot was not any more efficient than 
a prosthetic appliance would be.  The diagnosis was residuals 
of anterior poliomyelitis manifested by flaccid paralysis of 
the left lower extremity.  

The Board finds that the May 1950 rating decision contains 
CUE.  The correct rating to be applied should have been an 80 
percent evaluation under Diagnostic Code 8520.  The report of 
the April 1950 VA examination specifically indicated that the 
veteran had quite weak flexion and extension of the knee.  It 
also demonstrated that no motion was possible at the ankle or 
the toes and that the veteran had complete foot drop.  The 
reported symptomatology noted at the time of the April 1950 
VA examination matches exactly with the requirements of an 80 
percent evaluation under Diagnostic Code 8520.  This is the 
highest evaluation that could be assigned under Diagnostic 
Code 8520.  A 100 percent evaluation under Diagnostic Code 
8011 was not warranted at the time of the May 1950 rating 
decision as there was no competent evidence of record 
indicating that the veteran's poliomyelitis was an active 
febrile disease.  The diagnosis at the time of the April 1950 
VA examination was residuals of poliomyelitis.  The competent 
evidence of record indicates that the poliomyelitis has not 
been active since 1943.  

Whether a May 1973 rating decision which denied a total 
rating based on individual unemployability was clearly and 
unmistakably erroneous.

The appellant has argued that a May 1973 rating decision 
which denied a total rating based on individual 
unemployability contains CUE.  In the May 1973 decision, the 
RO determined that the veteran was not unemployable as a 
result of his service-connected poliomyelitis.  The RO found 
that the cause of the veteran's unemployment was due to a 
non-service connected heart disorder.  

Under the applicable criteria in effect at the time of the 
May 1973 decision and still in effect, a total disability 
rating for compensation based upon individual unemployability 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16 (1973).

The competent medical evidence of record at the time of the 
May 1973 rating decision consists of a statement from a 
private physician.  In February 1973, the veteran's private 
physician wrote that the veteran was hospitalized in October 
1972 after experiencing chest pain while sawing a limb.  It 
was also noted that the veteran had atrophy of the leg 
secondary to polio.  The diagnosis was acute interior 
myocardial infarction.  

The veteran also submitted a Net Worth and Employment 
Statement in April 1973.  He wrote that, in 1966, he had to 
give up service appliance work as he was unable to be on his 
feet for long periods of time.  He thereafter went into 
business for himself until he had a heart attack in October 
1972.  He indicated that he had not been able to do his 
service work on his own because of a heart attack.  He was 
not allowed to perform lifting or moving of appliances.  

The last prior VA examination was conducted in April 1950.  

The Board finds that there is no CUE in the May 1973 rating 
decision which denied a total rating based on individual 
unemployability.  At the time of the rating, the veteran's 
only service-connected disability was residuals of 
poliomyelitis rated as 60 percent disabling.  The evidence of 
record at the time of the May 1973 rating decision did not 
demonstrate that the veteran was unemployable due to the 
service-connected disability.  The only contemporaneous 
medical evidence of record is the report from the private 
physician which deals primarily with treatment for a 
myocardial infarction which occurred in October 1972.  This 
report does not indicate that the veteran was unemployable 
due to his service-connected disability.  The report of the 
April 1950 VA examination was too old to be considered as 
probative of whether the veteran was unemployable 22 years 
later due to the service-connected disability.  Furthermore, 
the veteran's application for a total rating supports a 
finding that he was not unemployable due to his service-
connected disability.  He wrote on the application that he 
was unable to maintain employment at 40 hours per week as of 
1966 due to problems with staying on his feet but he also 
indicated that he was thereafter self-employed for 
approximately five to six more years.  It was only after the 
October 1972 myocardial infarction that the veteran was 
unable to be employed at all.  

The appellant has not provided any argument in support of a 
finding that the May 1973 rating decision contained CUE.  

The fact that the Board has found, as set out above, that the 
veteran's correct evaluation for his service-connected 
disability as of May 1950 should be 80 percent does not 
change the outcome of this determination.  There was still no 
evidence of record at the time of the May 1973 rating 
decision demonstrating that the veteran was unemployable due 
to his service-connected disability.  

Considering the evidence available at the time of the RO's 
May 1973 decision, along with the legal authority then in 
effect, the Board finds that such RO decision was reasonably 
supported by the evidence then of record and prevailing legal 
authority, and the decision was not undebatably erroneous.  
Under such circumstances, the May 1973 decision was not CUE.  


Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.

Initially, the Board notes that service connection for the 
cause of the veteran's death was denied by the Board in a 
July 2005 decision.  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:  
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 
38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) 
the veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) 
VA was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits were payable 
under 38 U.S.C. § 5309.  38 C.F.R. § 3.22.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC benefits under 
38 U.S.C.A. § 1318.  However, clarification has been provided 
by two decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the Court found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388
 (Jan. 21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

The veteran was not a prisoner of war (POW).  He died in 
November 1983.  The veteran had been evaluated as 100 percent 
disabled but this was only from April 1946 to July 1950.  At 
the time of his death, the only service-connected disability 
was the residuals of poliomyelitis which was evaluated as 60 
percent disabling. 
 As found above, the Board has determined that the correct 
evaluation should have been 80 percent.  This determination 
by the Board does not affect the outcome of this decision.  
When the veteran died in November 1983, he did not have a 
service-connected disability evaluated as 100 percent 
disabling.  Furthermore, the veteran was not evaluated as 
unemployable for a 10 year period immediately prior to his 
death.  The appellant alleged that the May 1973 rating 
decision which denied a total rating contained CUE but, as 
set out above, the Board has not found CUE in this decision.  

The Board finds the evidence of record demonstrates that the 
veteran died decades after his discharge, that he died prior 
to September 1999, and that he was not in receipt of a 100 
percent schedular or unemployability rating for the 10 year 
period immediately prior to his death in November 1983.  
Furthermore, the Board finds that none of the circumstances 
listed in the former or current versions of  38 C.F.R. § 3.22 
apply.  The Board finds the criteria for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  


ORDER


The May 1950 rating decision which reduced the disability 
evaluation for the residuals of poliomyelitis to 60 percent 
contains CUE; the decision is revised to grant an 80 percent 
evaluation, subject to the laws and regulations governing 
monetary awards.  

The May 1973 rating decision which denied a total rating 
based on individual unemployability does not contain CUE.  
The appeal is denied.  

Entitlement to DIC benefits under the provisions of 38  
U.S.C.A. § 1318 is not warranted.  The appeal is denied.   



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


